Mr. Justice Baker delivered the opinion of the court. 3. Master and servant, § 155*—when plaintiff need not show that third person was negligent in overloading floor. In an action for the death of an employee of a contracting carpenter, caused by the collapse of a floor, which it was charged was overloaded by another defendant, to sustain a verdict against the former it is not necessary that plaintiff show that the latter negligently overloaded the floor, it being sufficient to show that the floor was overloaded and that the former, decedent’s employer, had knowledge of that fact. 4. Master and servant, § 710*—when negligence question for jury. In an action against a contracting carpenter for the death of his employee, caused by the collapse of a floor, which it was charged had been overloaded by another contractor, whether defendant knew or in the exercise of reasonable care should have known that the floor was unsafe and dangerous when he directed decedent to work underneath it was a question for the jury. 5. Trial, § 215*—when rights to he determined as of time of •making motion for directed verdict. Where a defendant moves for a directed verdict and offers no evidence, his rights must be determined as they existed when the motion was made, notwithstanding another joint defendant subsequently offers evidence in his own behalf.